Harvey, J.
(dissenting): There is quite a difference between this case and those cited in the opinion. I can readily see that a suit will lie in a proper case to'reform a policy as to the date of premium payment, or as to concurrent insurance, or as to use of gasoline on the premises, or to hold the insurer responsible for false statements which its agent wrote into the application without the knowledge of the insured, and that a court of equity, upon clear and convincing evidence, and finding it wpuld be unjust to do otherwise, should reform the policy so as to correct the error, mistake, or. fraud, and enforce it as reformed. Here there was no effort to reform the policy bo conform to the alleged agreement between the insured and the agent of the insurance company. In fact, the action was brought in justice court, a court having jurisdiction of law questions only, and having no power to reform the policy. There is no showing or claim that the insurance company issues the kind of a policy which the insured in this case claims was to be issued to him, or that it has authority, under its charter or the statutes under which it is in*489corporated, or under which it is permitted to do business in this state; to write such a 'policy. There is no claim that the agent wrote any false answer in the application or that the policy was not issued in accordance with the application. The claim here made is that the agent incorrectly stated the scope of the policy by stating that it covered injuries caused by any accident and by sickness. This was established only by the testimony of the insured. No other evidence was offered in his behalf. To me it seems fundamentally unjust to permit a person carrying an insurance policy and who suffers a loss which he admits is not covered by his policy, to come into court without any effort to reform the policy and simply say that the agent of the insurance company told him that the policy covered the loss sustained, and upon such showing to render judgment against the insurance company. It would be just as reasonable to permit a person who is carrying a $10,000 standard fire insurance policy on a building which is destroyed by a tornado to recover upon his testimony that the agent told him the policy also covered wind storms and tornadoes.